DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-final Office action in response to the Applicant submission received on 05/21/2019.
3.    	Claims 1-18 are currently pending and have been examined.

Foreign Priority
4.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
5.	The applicant's oath/declaration filed on 05/21/2019 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 05/21/2019 are acceptable for examination purposes.

Information Disclosure Statement


Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Susitaival et al. (US 20130094387 A1).

Regarding claim 1, Susitaival discloses an apparatus for configuring dynamic time division duplex, comprising: a memory that stores a plurality of instructions (Susitaival, Fig. 7: Base station 110 included a memory as needed); and
a processor (Susitaival, Fig. 7: Processor 770) coupled to the memory and configured to execute the instructions to: receive strength indication information (Susitaival, Fig. 7, para. 17: receiving the signal strength measurement report from the user equipment); the strength indication information being transmitted by one or more user (Susitaival, Fig. 7, para. 51: UE 130 monitors the ratio of the Reference Signal Received Power (RSRP) of the serving cell 115 to the RSRP of the neighbor cell Cell_neighbor with the different TDD configuration. In the case the ratio is below a certain threshold level value, Threshold_1, the user equipment 130 may reports this event to its serving first base station 110, by sending a measurement report uplink to the first base station 110); and configure one or more user equipments within a serving cell as using dynamic time division duplex (Susitaival, Fig. 7, para. 53: The serving first base station 110 may allocate resources in the flexible TTI (e.g. dynamic time division duplex) to those user equipments 130 that have not reported that the Threshold_1 is exceeded, as described in the action 2, while the user equipments 130 that have reported that the Threshold_1 is exceeded).

Regarding claim 2, Susitaival discloses the apparatus according to claim 1, wherein an area formed by the user equipments within the serving cell using the dynamic time division duplex is a dynamic time division duplex area (Susitaival, para. 51: A user equipment 130, situated in the first cell 115, served by first base station 110 monitors the ratio of the Reference Signal Received Power (RSRP) of the serving cell 115 to the RSRP of the neighbor cell Cell_neighbor with the different TDD configuration (i.e. dynamic TDD configuration). The serving cell is the area covered by the cell, then UE within the serving cell using a dynamic TDD  is a dynamic TDD area).

Regarding claim 3, Susitaival discloses the apparatus according to claim 2, wherein there exists a static time division duplex area between the dynamic time division duplex area of the serving cell and a dynamic time division duplex area of a neighboring cell (Susitaival, para. 51, 82: A user equipment 130, situated in the first cell 115, served by first base station 110 monitors the ratio of the Reference Signal Received Power (RSRP) of the serving cell 115 to the RSRP of the neighbor cell Cell_neighbor with the different TDD configuration. In the case the ratio is below a certain threshold level value, Threshold_1, the user equipment 130 may reports this event to its serving first base station 110, by sending a measurement report uplink to the first base station 110).

Regarding claim 4, Susitaival discloses the apparatus according to claim 1, wherein the processor is configured to transmit time-domain position information indicating to perform dynamic time division duplex to one or more user equipments within the serving cell (Susitaival, para. 53: The serving first base station 110 may allocate resources in the flexible TTI (e.g. dynamic TDD) to those user equipments 130 that have not reported that the Threshold_1 is exceeded, while the user equipments 130 that have reported that the Threshold_1 is exceeded).

Regarding claim 5, Susitaival discloses the apparatus according to claim 1, wherein the processor is further configured to configure the one or more user equipments to perform measurement of cross-link interference and/or measurement of (Susitaival, para. 45: The user equipment 130, served by the first base station 110 in a certain cell 115, may measure the signal strength of a signal received from the neighboring cell 125).

Regarding claim 6, Susitaival discloses the apparatus according to claim 1, wherein the processor is further configured to receive information on a result of the measurement of cross-link interference and/or first indication information indicating whether there exists cross-link interference transmitted by the one or more user equipments (Susitaival, para. 51: In the case the ratio is below a certain threshold level value, Threshold_1, the user equipment 130 may reports this event to its serving first base station 110, by sending a measurement report uplink to the first base station 110).

Regarding claim 7, Susitaival discloses the apparatus according to claim 6, wherein the processor is further configured to reconfigure one or more user equipments according to the information on a result of the measurement and/or the first indication information, to adjust the dynamic time division duplex area (Susitaival, para. 61: The first base station 110 receives the report from user equipment 130, and possibly from other user equipment within the first cell 115. The first base station 110 may e.g. compile the reports and for example compare it with a threshold value/s that may be used as a base for deciding to change TDD configuration (e.g. adjusting dynamic TDD)).

Regarding claim 8, Susitaival discloses the apparatus according to claim 6, wherein the processor is further configured to transmit second indication information indicating whether there exists cross-link interference to a neighboring network device, the second indication information is used by the neighboring network device to adjust a corresponding dynamic time division duplex area (Susitaival, para. 68: That considering that the BBI between neighbor cells 115, 125 may be known, or can be estimated, there might be cells 115, 125 for which the BBI is below a given Threshold_2 and hence these neighbor cells 115, 125 can maintain their existing TDD configuration by allowing the TDD configuration change of their neighbor cell 125 (e.g. adjust the corresponding dynamic TDD)).

Regarding claim 9, Susitaival discloses the apparatus according to claim 1, wherein the processor is further configured to negotiate one or more time-domain positions for performing dynamic time division duplex with the neighboring network device (Susitaival, para. 46: FIG. 4B illustrates exemplary radio frames of the first base station 110, the second base station 120 and also illustrates an example of flexible TTI (e.g. dynamic TDD), where one radio frame in one of the cells 115, 125 has a subframe in downlink while the other radio frame in the neighboring cells 115, 125 has a subframe in uplink).

Regarding claim 10, Susitaival discloses the apparatus according to claim 9, wherein the processor is configured to transmit third indication information indicating the one or more time-domain positions for performing dynamic time division duplex to the (Susitaival, para. 46: FIG. 4B illustrates exemplary radio frames of the first base station 110, the second base station 120 and also illustrates an example of flexible TTI (e.g. dynamic TDD), where one radio frame in one of the cells 115, 125 has a subframe in downlink while the other radio frame in the neighboring cells 115, 125 has a subframe in uplink);
or to transmit third indication information indicating the one or more time-domain positions for performing dynamic time division duplex to the neighboring network device and receive acknowledgement information transmitted by the neighboring network device;
or to transmit third indication information indicating the one or more time-domain positions for performing dynamic time division duplex to the neighboring network device, receive fourth indication information indicating one or more time-domain positions suggested for performing dynamic time division duplex transmitted by the neighboring network device, and determine one or more time-domain positions for performing dynamic time division duplex according to the third indication information and/or the fourth indication information;
or to transmit third indication information indicating the one or more time-domain positions for performing dynamic time division duplex to the neighboring network device and receive rejection information transmitted by the neighboring network device.

Regarding claim 11, Susitaival discloses the apparatus according to claim 1, wherein the processor is further configured to determine a user equipment transmitting the strength indication information as a user equipment located in the dynamic time (Susitaival, para. 45, 120: The UE transmits signal strength measurement report based on a signal received from the base station. Moreover, section 51 further discloses the UE is within the serving cell using a dynamic TDD).

Regarding claim 12, Susitaival discloses a apparatus for configuring dynamic time division duplex, comprising: a memory that stores a plurality of instructions (Susitaival, Fig. 7: Base station 110 included a memory as needed); and a processor (Susitaival, Fig. 7: Processor 770) coupled to the memory and configured to execute the instructions to: perform measurement of cross-link interference and/or measurement of a received signal (Susitaival, para. 18, 45, 51: The instruction to transmit to the user equipment is an instruction for triggering the user equipment to generate and provide a signal strength measurement report based on a signal received from the second base station); transmit strength indication information to a network device when strength of the received signal is greater than a first threshold and/or strength of the cross-link interference is less than a second threshold (Susitaival, Fig. 7, para. 51: UE 130 monitors the ratio of the Reference Signal Received Power (RSRP) of the serving cell 115 to the RSRP of the neighbor cell Cell_neighbor with the different TDD configuration. In the case the ratio is below a certain threshold level value, Threshold_1, the user equipment 130 may reports this event to its serving first base station 110, by sending a measurement report uplink to the first base station 110); and determine that a user equipment is configured by the network device as using dynamic time division duplex to perform data (Susitaival, Fig. 7, para. 53: The serving first base station 110 may allocate resources in the flexible TTI (e.g. dynamic time division duplex) to those user equipments 130 that have not reported that the Threshold_1 is exceeded, as described in the action 2, while the user equipments 130 that have reported that the Threshold_1 is exceeded).

Regarding claim 13, Susitaival discloses the apparatus according to claim 12, wherein an area formed by one or more user equipments within a serving cell using the dynamic time division duplex is a dynamic time division duplex area (Susitaival, para. 51: A user equipment 130, situated in the first cell 115, served by first base station 110 monitors the ratio of the Reference Signal Received Power (RSRP) of the serving cell 115 to the RSRP of the neighbor cell Cell_neighbor with the different TDD configuration (i.e. dynamic TDD configuration). The serving cell is the area covered by the cell, then UE within the serving cell using a dynamic TDD  is a dynamic TDD area).

Regarding claim 14, Susitaival discloses the apparatus according to claim 13, wherein there exists a static time division duplex area between the dynamic time division duplex area of the serving cell and a dynamic time division duplex area of a neighboring cell (Susitaival, para. 51, 82: A user equipment 130, situated in the first cell 115, served by first base station 110 monitors the ratio of the Reference Signal Received Power (RSRP) of the serving cell 115 to the RSRP of the neighbor cell Cell_neighbor with the different TDD configuration. In the case the ratio is below a certain threshold level value, Threshold_1, the user equipment 130 may reports this event to its serving first base station 110, by sending a measurement report uplink to the first base station 110).

Regarding claim 15, Susitaival discloses the apparatus according to claim 12, wherein the processor is configured to receive time-domain position information indicating to perform dynamic time division duplex transmitted by the network device (Susitaival, para. 53: The serving first base station 110 may allocate resources in the flexible TTI (e.g. dynamic TDD) to those user equipments 130 that have not reported that the Threshold_1 is exceeded, while the user equipments 130 that have reported that the Threshold_1 is exceeded).

Regarding claim 16, Susitaival discloses the apparatus according to claim 12, wherein the processor is further configured to receive configuration information for performing the measurement of cross-link interference and/or the measurement of the received signal transmitted by the network device (Susitaival, para. 51: In the case the ratio is below a certain threshold level value, Threshold_1, the user equipment 130 may reports this event to its serving first base station 110, by sending a measurement report uplink to the first base station 110).

Regarding claim 17, Susitaival discloses the apparatus according to claim 12, wherein the processor is further configured to transmit information on a result of the measurement of cross-link interference and/or first indication information indicating (Susitaival, para. 45: The user equipment 130, served by the first base station 110 in a certain cell 115, may measure the signal strength of a signal received from the neighboring cell 125).

Regarding claim 18, Susitaival discloses a communication system, comprising:
a network device, configured to receive strength indication information (Susitaival, Fig. 7, para. 17: receiving the signal strength measurement report from the user equipment); and configure one or more user equipments within a serving cell as using dynamic time division duplex (Susitaival, Fig. 7, para. 53: The serving first base station 110 may allocate resources in the flexible TTI (e.g. dynamic time division duplex) to those user equipments 130 that have not reported that the Threshold_1 is exceeded); and a user equipment, configured to perform measurement of cross-link interference and/or measurement of a received signal (Susitaival, para. 18, 45, 51: The instruction to transmit to the user equipment is an instruction for triggering the user equipment to generate and provide a signal strength measurement report based on a signal received from the second base station); transmit the strength indication information when strength of the received signal is greater than a first threshold and/or strength of the cross-link interference is less than a second threshold (Susitaival, Fig. 7, para. 51: UE 130 monitors the ratio of the Reference Signal Received Power (RSRP) of the serving cell 115 to the RSRP of the neighbor cell Cell_neighbor with the different TDD configuration. In the case the ratio is below a certain threshold level value, Threshold_1, the user equipment 130 may reports this event to its serving first base station 110, by sending a measurement report uplink to the first base station 110); and 
determine that the user equipment is configured by the network device as using dynamic time division duplex to perform data transmission (Susitaival, Fig. 7, para. 53: The serving first base station 110 may allocate resources in the flexible TTI (e.g. dynamic time division duplex) to those user equipments 130 that have not reported that the Threshold_1 is exceeded, as described in the action 2, while the user equipments 130 that have reported that the Threshold_1 is exceeded).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. (US 20180069685 A1) discloses a concept pertaining to dynamic time division duplex (TDD) in wireless communication systems, wherein a UE and/or an eNB/gNB/TRP can suffer from cross-link interference.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466